


110 HR 7151 IH: America’s Wildlife Heritage

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7151
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. Kind introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To sustain wildlife on America’s public
		  lands.
	
	
		1.Short titleThis Act may be cited as the
			 America’s Wildlife Heritage
			 Act.
		2.Congressional
			 findingsCongress finds the
			 following:
			(1)Wildlife is a
			 fundamental part of America’s history and character, and wildlife conservation
			 is a core value shared by all Americans. America’s children and grandchildren,
			 indeed all future generations to come, deserve opportunities to benefit from
			 and enjoy a diverse array of fish and wildlife species.
			(2)Wildlife
			 conservation provides economic, social, educational, recreational, emotional,
			 and spiritual benefits. The economic value of hunting, fishing, and
			 wildlife-associated recreation alone is estimated to contribute
			 $100,000,000,000 annually to the American economy. Wildlife habitat, including
			 forests, grasslands, riparian lands, wetlands, rivers, and other water bodies,
			 is an essential component of the American landscape, and is protected and
			 valued by Federal, State, and local governments, tribes, private landowners,
			 conservation organizations, and millions of American sportsmen and outdoor
			 recreationists.
			(3)The American
			 landscape is rapidly changing, particularly in the West where the majority of
			 the Federal public lands are found, increasing the importance of sustaining
			 wildlife and its habitat on our public lands.
			(4)Federal public
			 lands are critical to the future of wildlife in America. Federal lands help to
			 protect endangered and threatened species from going extinct and help prevent
			 species from becoming endangered in the first place. They complement the
			 conservation of wildlife on private lands by providing comparatively intact
			 tracts of land that serve as refuges from human development and other
			 pressures. They help keep common species common, including species valued for
			 hunting and fishing.
			(5)Public lands
			 provide refuges for species impacted by the effects of global climate change,
			 and will play an important role in wildlife’s ability to adapt to and survive
			 global warmings mounting impacts.
			(6)Consistent with
			 long-standing principles of multiple use and sustained yield management, the
			 goal of sustaining the diverse fish and wildlife communities that depend on our
			 Federal lands should guide the stewardship of America’s public lands.
			3.DefinitionsIn this Act:
			(1)Desired
			 non-native speciesThe term desired non-native
			 species means those wild species of plants or animals that are not
			 indigenous to a planning area but are valued for their contribution to species
			 diversity or their social, cultural, or economic value.
			(2)Indicator
			 speciesThe term indicator species means species
			 selected for monitoring because their population changes are believed to
			 indicate the effects of management activities, natural disruptions, or other
			 factors on unmeasured species and to provide insights to the integrity of the
			 ecological systems to which they belong.
			(3)Native
			 speciesThe term native species means species of
			 the plant and animal kingdoms indigenous to the planning area.
			(4)Planning
			 areaThe term planning area means any geographic
			 unit of National Forest System lands or Bureau of Land Management lands covered
			 by an individual management plan.
			(5)SecretariesThe
			 term Secretaries means the Secretary of the Interior and the
			 Secretary of Agriculture.
			(6)SecretaryThe
			 term Secretary means the Secretary of the Interior or the
			 Secretary of Agriculture, as appropriate in the context.
			(7)Species-at-riskThe
			 term species-at-risk means species listed as endangered or
			 threatened, or proposed or identified as candidates for listing, under the
			 Endangered Species Act of 1973; species listed or proposed for listing under
			 State endangered species laws; species identified as State special status
			 species; species identified as declining or of special concern through State
			 comprehensive wildlife conservation strategies; sensitive or special status
			 species identified by the Forest Service or the Bureau of Land Management; and
			 other species identified by the Forest Service or the Bureau of Land Management
			 for which scientific evidence or lack of information raises a significant
			 concern regarding the species’ viability within the planning area.
			(8)Viable
			 populationThe term viable population means a
			 population of a species that has the estimated numbers, distribution, and
			 reproduction and survival rates to afford a high degree of scientific
			 confidence that it will persist well distributed throughout its range for a
			 period of at least 100 years into the future.
			4.Viable
			 populationsFor all planning
			 areas within the National Forest System or the Bureau of Land Management public
			 lands—
			(1)the Secretary
			 shall plan for and manage lands under the Secretary’s jurisdiction in order to
			 maintain viable populations of existing native and desired non native species
			 within each planning area, except that management for desired non-native
			 species shall not interfere with the maintenance of viable populations of
			 native species within a planning area;
			(2)if a population
			 extends across more than one planning area, the Secretary or Secretaries shall
			 coordinate the management of habitat in the planning areas containing the
			 population in order to maintain a viable population of such species; and
			(3)if the Secretary,
			 using the best available science, makes a finding that conditions outside the
			 authority of the Secretary make it impossible for the Secretary to maintain a
			 viable population of a species within a planning area (or, under the
			 circumstances identified in paragraph (2), within 2 or more planning areas),
			 the Secretary or Secretaries shall—
				(A)manage habitat
			 within the planning area or areas in order to contribute to the maximum extent
			 achievable to the viability of that species; and
				(B)ensure that any
			 activity authorized, funded, or carried out within the planning area or areas
			 does not contribute to a decline in the population of the species in such
			 planning area or areas.
				5.Monitoring and
			 evaluation of species viability
			(a)To provide the basis for determining
			 species population viability for purposes of section 4, the Secretaries shall
			 adopt and implement, as part of the land management planning for each planning
			 area, a comprehensive monitoring program to determine the status and trends of
			 wildlife populations on National Forest System and Bureau of Land Management
			 lands. Such monitoring programs shall designate indicator species representing
			 the diversity of ecological systems and species present in the planning area,
			 identify species-at-risk in the planning area, and provide for—
				(1)monitoring of the
			 status and trends of the habitats and ecological conditions that support
			 indicator species and species-at-risk;
				(2)population surveys
			 of the indicator species identified in the monitoring program at intervals
			 sufficient to ensure that monitoring is providing accurate information
			 regarding the status and trends of species’ populations in the planning area;
			 and
				(3)population surveys
			 of species-at-risk whose populations are not adequately assessed by the
			 population surveys of indicator species at intervals sufficient to provide
			 accurate information regarding the status and trends of such species’
			 populations in the planning area.
				(b)The Secretary
			 shall conduct such monitoring in cooperation with State fish and wildlife
			 agencies to the extent practicable, and shall consider relevant population data
			 maintained by Federal and State agencies, or other entities.
			6.Coordination
			(a)The Secretaries
			 shall coordinate, to the extent practicable and consistent with applicable law,
			 the management of species populations in planning areas of the National Forest
			 System and the Bureau of Land Management with the management of species
			 populations on lands within the National Wildlife Refuge System and National
			 Park System, and with other Federal agencies, State fish and wildlife agencies,
			 tribes, local governments, and non-governmental organizations engaged in
			 species conservation, in order to—
				(1)achieve and
			 maintain viable populations of native and desired non-native species;
				(2)reintroduce
			 extirpated species, where appropriate, when a population is no longer
			 present;
				(3)establish linkages
			 between habitats and discrete populations;
				(4)address the
			 impacts of changing climatic conditions on species habitat, behavior, and
			 migration; and
				(5)conduct other
			 joint efforts in support of sustainable plant and animal communities across
			 jurisdictional boundaries.
				(b)Nothing in this
			 section shall affect the legal authorities or management standards applicable
			 to lands or species populations within the National Wildlife Refuge System or
			 National Park System.
			
